Exhibit 10.1
EXECUTION VERSION
STRICTLY CONFIDENTIAL













LGX818 ASSET TRANSFER AGREEMENT
by and between
NOVARTIS PHARMA AG
and
ARRAY BIOPHARMA INC.
Dated as of January 19, 2015







[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS
2


Section 1.1
Definitions
2


Section 1.2
Interpretation
11


Section 1.3
Currency
11


 
 
 
ARTICLE II TERMINATION
11


Section 2.1
Termination of the Existing License Agreement
11


 
 
 
ARTICLE III TRANSFER OF TRANSFERRED ASSETS
12


Section 3.1
Transfer
12


Section 3.2
Effective Date
12


Section 3.3
Transferred Assets
12


Section 3.4
Assumption of Certain Liabilities and Obligations
14


Section 3.5
Nonassignability of Assets; Shared Assets
15


Section 3.6
Delivery; Retained Rights
17


Section 3.7
Ancillary Agreements
17


Section 3.8
Transfer Taxes and Fees
18


Section 3.9
Transition Committee
18


 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARTIES
19


Section 4.1
Representations and Warranties by Novartis
19


Section 4.2
Representations and Warranties by Array
25


Section 4.3
Disclaimer of Representations and Warranties
26


Section 4.4
Survival
26


 
 
 
ARTICLE V CERTAIN COVENANTS AND AGREEMENTS OF NOVARTIS
26


Section 5.1
Conduct of Business
26


Section 5.2
Access to Key Employees
27


Section 5.3
Payments
27


Section 5.4
Certain Additional Information
27


Section 5.5
Time is of the Essence
27


 
 
 
ARTICLE VI CERTAIN COVENANTS AND AGREEMENTS OF ARRAY
27


Section 6.1
Novartis's Names and Marks
27


Section 6.2
Records
28


Section 6.3
Bulk Transfer Laws
28


Section 6.4
Encorafenib Drug Product
28


Section 6.5
Supply Arrangements
28


Section 6.6
BRAF Competitor
28




i
 
 
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

 
 
 
ARTICLE VII OTHER COVENANTS AND AGREEMENTS
28


Section 7.1
Efforts to Consummate; Antitrust Matters
28


Section 7.2
Notice of Certain Events
31


Section 7.3
Press Releases; Publicity
31


Section 7.4
Confidential Information
31


Section 7.5
Pharmacovigilance
34


Section 7.6
Change of Product and Service Recipient
34


Section 7.7
Certain Matters Relating to the FTC Decisions and Order and EC Remedy Decisions
34


 
 
 
ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER
35


Section 8.1
Termination
35


Section 8.2
Amendments and Waivers
36


 
 
 
ARTICLE IX INDEMNIFICATION
36


Section 9.1
Indemnification by Array
36


Section 9.2
Indemnification by Novartis
36


Section 9.3
Indemnification Procedure
37


Section 9.4
Special, Indirect and Other Losses
38


Section 9.5
No Exclusion
39


 
 
 
ARTICLE X GENERAL PROVISIONS
39


Section 10.1
Expenses
39


Section 10.2
Further Assurances and Actions
39


Section 10.3
Notices
39


Section 10.4
Headings
40


Section 10.5
Severability
40


Section 10.6
Counterparts
40


Section 10.7
Entire Agreement
40


Section 10.8
Governing Law
40


Section 10.9
Dispute Resolution
40


Section 10.10
Specific Performance
41


Section 10.11
Bindining Effect; Assignment
41


 
 
 



EXHIBIT A     – LIST OF CLINICAL TRIALS
EXHIBIT B     – FINAL FTC DECISION AND ORDER
EXHIBIT C – FORM OF PRESS RELEASE





[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

THIS ASSET TRANSFER AGREEMENT, dated as of January 19, 2015 (together with all
Schedules and Exhibits attached hereto, this “Agreement”), is made by and
between Novartis Pharma AG, a Swiss corporation (“Novartis”), and Array
BioPharma Inc., a Delaware corporation (“Array”).
RECITALS
WHEREAS, pursuant to certain transactions publicly announced on April 22, 2014,
Novartis AG has agreed to acquire certain oncology assets of GlaxoSmithKline PLC
(the “GSK Transactions”);
WHEREAS, the United States Federal Trade Commission (including any successor
agency thereto, the “FTC”), the European Commission (including any successor
agency thereto, the “EC”), the Australian Competition and Consumer Commission
(including any successor agency thereto) and potentially the antitrust
authorities of additional jurisdictions have raised potential competition law
concerns regarding the impact of the GSK Transactions;
WHEREAS, in order to resolve such concerns in these alleged product markets in
the United States and Europe, Novartis has agreed to enter into an agreement to
divest certain assets related to Encorafenib (as defined below) with Array, all
upon the terms and subject to the conditions hereinafter set forth;
WHEREAS, the Parties have entered into that certain Termination and Asset
Transfer Agreement, dated November 26, 2014 (as amended, the “Binimetinib
Termination Agreement”), and certain Ancillary Agreements (as defined in the
Binimetinib Termination Agreement), pursuant to which Novartis agrees to assign,
transfer, convey, and deliver to Array, and Array agrees to acquire and accept
from Novartis, all right, title and interest of Novartis in and to specific
assets relating to Binimetinib (as defined below), all upon the terms and
subject to the conditions set forth therein;
WHEREAS, the FTC has or is about to issue a Decision and Order governing the
scope, nature, extent and requirements of this Agreement and the Binimetinib
Termination Agreement;
WHEREAS, Novartis desires to assign, transfer, convey, and deliver to Array, and
Array desires to acquire and accept from Novartis, all right, title and interest
of Novartis in and to the Transferred Assets (as defined herein), all upon the
terms and subject to the conditions hereinafter set forth;
WHEREAS, Novartis desires to assign to Array, and Array desires to assume from
Novartis, the Assumed Liabilities (as defined herein), all upon the terms and
subject to the conditions hereinafter set forth;
WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Parties will enter into the Divestiture Commitment Agreement (as defined below)
and will amend the Binimetinib Termination Agreement; and

 
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.


 

--------------------------------------------------------------------------------

 

WHEREAS, simultaneously on the Effective Date (as defined below), the Parties
will enter into (1) the Transition Agreement (as defined below), pursuant to
which Novartis and its Affiliates will provide certain regulatory assistance,
development technology transfer, companion diagnostic assistance and other
transition services and expense reimbursement to Array, (2) the Supply Agreement
(as defined below), pursuant to which Novartis and its Affiliates will
manufacture and supply to Array, Encorafenib for use in clinical trials and
provide manufacturing technology transfer services to Array and/or its clinical
research organization(s); (3) the Conditional License Agreement (as defined
below); (4) the Columbus Trial Agreement (as defined below); (5) the Three-Way
Clinical Trial Agreement (as defined below); (6) certain other clinical trial
agreements to address the Parties’ rights and obligations with respect to
clinical trials involving Encorafenib; and (7) the amended and/or restated
agreements constituting Ancillary Agreements (as such term is defined in the
Binimetinib Termination Agreement).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations, warranties, and agreements herein contained and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Article I
DEFINITIONS
Section 1.1    Definitions. As used herein, the following terms have the
meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. When used herein, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of a majority of the equity interests or
the power to elect a majority of the board of directors (or Persons performing
similar functions) of such Person, whether through the ownership of voting
securities, status as a general partner, by contract or otherwise. The Parties
acknowledge that in the case of certain entities organized under the laws of
certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such case such lower percentage shall be substituted in the
preceding sentence; provided, that such foreign investor has the power to direct
the management and policies of such entity.
“Agreement” has the meaning set forth in the preamble.
“Alliance Agreement” has the meaning set forth in Section 2.1.
“Ancillary Agreements” means, collectively, the Bill of Sale, the Assumption
Agreement, the Patent Assignment Agreement, the Cross License Agreement, the
Transition Agreement, the Supply Agreement, the Standalone Clinical Trial
Agreement, the Other Clinical Trial Agreement, the Columbus Trial Agreement, the
Three-Way Clinical Trial Agreement and, except for purposes of Section 3.7 and
Section 3.9, the Divestiture Commitment Agreement.
“Antitrust Laws” means any Applicable Law designed to prohibit, restrict or
regulate actions for the purpose or effect of monopolization or restraint of
trade or the significant impediment of effective competition.
“Applicable Laws” means any law, judgment, order, decree, statute, ordinance,
rule or regulation issued or promulgated by any Governmental Entity.
“Array” has the meaning set forth in the preamble.
“Assumed Liabilities” has the meaning set forth in Section 3.4(a).
“Assumption Agreement” means an assumption agreement, to be executed and
delivered by Array and Novartis on the Effective Date, substantially in the form
mutually agreed upon by the Parties.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

“Bill of Sale” means a bill of sale and assignment to be executed and delivered
by Array and Novartis on the Effective Date, substantially in the form mutually
agreed upon by the Parties.
“Binimetinib” means the compound known as MEK162.
“Binimetinib Termination Agreement” has the meaning set forth in the recitals.
“BRAF Inhibitor” means a compound that directly binds to BRAF and inhibits the
activity of BRAF (i.e., inhibits the phosphorylation of ERK). For the avoidance
of doubt, this shall not include a compound that is [*]
“Business Day” means a day (other than a Saturday, Sunday or a public holiday)
on which banks are open for business in Basel, Switzerland, and New York, NY,
USA.
[*]
“Clinical Trial Agreements” means the Columbus Trial Agreement, the Standalone
Clinical Trial Agreement, the Three-Way Clinical Trial Agreement and the Other
Clinical Trial Agreement.
“Columbus Trial” has the meaning set forth in the Columbus Trial Agreement.
“Columbus Trial Agreement” means the Amended and Restated Columbus Trial
Agreement, to be executed and delivered by Array and Novartis on the Effective
Date, substantially in the form mutually agreed upon by the Parties.
“Commercialization” or “Commercialize” means to pursue Regulatory Approvals,
market, promote, distribute, import, export, offer to sell and/or sell a product
and/or conduct related commercialization activities, including activities
relating to pursuit of Regulatory Approvals, marketing, promoting, distributing,
importing, exporting, offering for sale or selling such product.
“Competing Product” means any product (other than any product containing
Encorafenib) that includes as an active pharmaceutical ingredient an agent that
is a BRAF Inhibitor.
“Conditional License Agreement” means the conditional license agreement, to be
executed and delivered by Array and Novartis on the Effective Date,
substantially in the form mutually agreed upon by the Parties.
“Confidentiality Agreement” means the Confidentiality Agreement as of January
13, 2015, by and between Novartis International AG and Array.
“Confidential Information” means all confidential or proprietary information of
a Party or any of its Affiliates, and any data of a financial, commercial or
technical nature which such Party or any of its Affiliates has supplied or
otherwise made available to the other Party or its

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Affiliates pursuant to this Agreement, whether made available orally, in
writing, or in electronic form, and whether or not such information is
identified as confidential at the time of disclosure.
“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Ancillary Agreements.
“Contracts” means written contracts, agreements, and all other legally binding
written arrangements, whether in existence on the date hereof or subsequently
entered into, including all amendments thereto.
“Control” or “Controlled” means, with respect to any Know-How, Patent Rights,
other intellectual property rights, or any proprietary or trade secret
information, the legal authority or right (whether by ownership, license or
otherwise) of a Party or its Affiliates to grant an assignment, license or a
sublicense of or under such Know-How, Patent Rights, or other intellectual
property rights to another Person, or to otherwise disclose such proprietary or
trade secret information to another Person, without breaching the terms of any
agreement with a Third Party, or misappropriating the proprietary or trade
secret information of a Third Party.
“Cross License Agreement” means the license agreement, to be executed and
delivered by Array and Novartis on the Effective Date, substantially in the form
mutually agreed upon by the Parties.
[*]
“Development” or “Develop” means drug development activities, including
pre-clinical and clinical activities, test method development and stability
testing, assay development and audit development, toxicology, formulation,
Manufacturing and distribution of compounds and products for use in clinical
trials including placebos and comparators as the case may be, development
activities with respect to a diagnostic product, quality assurance/quality
control development, statistical analysis, clinical studies, packaging
development, and regulatory affairs.
“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, supplier lists, operating data and plans, technical documentation
(design specifications, functional requirements, operating instructions, logic
manuals, flow charts, etc.), and other similar materials, in each case whether
or not in tangible or electronic form.
“Divestiture Commitment Agreement” means the Divestiture Commitment Agreement,
dated as of the date hereof, by and between Novartis and Array.
“Drug Substance” means an active ingredient that is intended to furnish
pharmacological activity or other direct effect in the diagnosis, cure,
mitigation, treatment, or prevention of disease or to affect the structure or
any function of the human body, but does not include intermediates used in the
synthesis of such ingredient.
“EC” has the meaning set forth in the recitals.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

“EC Commitments” means the final commitments to the EC pursuant to CASE NO.
COMP/M.7275 – NOVARTIS/GLAXOSMITHKLINE ONCOLOGY BUSINESS adopted by the EC as
part of its decision declaring the GSK Transactions compatible with the European
common market.
“EC Remedy Decisions” means final EC decisions adopted in relation to, among
other things, the Contemplated Transactions in the context of the GSK
Transactions.
“EEA” means the European Economic Area.
“Effective Date” has the meaning set forth in Section 3.2.
“EMA” means the European Medicines Agency, and any successor agency thereto.
“Encorafenib” means the compound known as LGX818.
“Encorafenib Personnel” has the meaning set forth in Section 5.2(a).
“Encumbrance” means any claim, charge, equitable interest, lien, mortgage,
pledge, option, license, assignment, power of sale, retention of title, right of
preemption, right of first refusal or security interest of any kind.
“Excluded Assets” has the meaning set forth in Section 3.3(b).
“Excluded Liabilities” has the meaning set forth in Section 3.4(b).
“Exhibits” means, collectively, the Exhibits referred to throughout this
Agreement.
“FDA” means the U.S. Food and Drug Administration, and any successor agency
thereto.
“FDA Act” has the meaning set forth in Section 4.1(f).
“Final FTC Decision and Order” means the final FTC Decision and Order
concerning, among other things, the Contemplated Transactions in the context of
the GSK Transactions, a copy of which shall be attached hereto as Exhibit B upon
issuance by the FTC.
“FTC” has the meaning set forth in the recitals.
“Governmental Entity” means any government, court, administrative agency or
commission or other governmental, judicial, administrative or regulatory
authority or instrumentality, whether domestic or foreign.
“GSK Transactions” has the meaning set forth in the recitals.
“Health Laws” means any Applicable Law, the purpose of which is to ensure the
safety, efficacy and quality of medicines by regulating the research,
development, manufacturing and distribution of pharmaceutical products,
including Applicable Laws relating to good laboratory practices, good clinical
practices, investigational use, product marketing authorization,

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

manufacturing compliance and approval, good manufacturing practices, labeling,
advertising, promotional practices, safety surveillance, record keeping and
filing of required reports such as the FDA Act, the Public Health Service Act,
as amended, their associated rules and regulations promulgated thereunder.
“IND” means any investigational new drug application filed with the FDA pursuant
to Part 312 of Title 21 of the United States Code of Federal Regulations prior
to beginning clinical trials in humans in the United States or any comparable
application filed with any Regulatory Authority outside of the United States.
“Indemnified Party” has the meaning set forth in Section 9.3(a).
“Indemnifying Party” has the meaning set forth in Section 9.3(a).
“Intellectual Property” means Patent Rights, Know-How and trademark and
trademark applications.
“Inventory” means all Materials (as such term is defined in the Supply
Agreement) held for use for the manufacture of Drug Substance, Product and/or
Finished Product, all Drug Substance batches (including those used in toxicology
studies, clinical studies, process validation, and stability), all Product and
Finished Product batches (including those used in clinical studies, process
validation, and stability), and all samples of Drug Substance, Product and
Finished Product owned by and in the possession, custody or control of Novartis
or its Affiliates as of the Effective Date (such terms “Drug Substance,”
“Product” and “Finished Product” used in this definition shall have the meanings
set forth in the Supply Agreement).
“Key Employees” means the key employees of Novartis on the working teams set
forth on Schedule 1.1(a).
“Know-How” means technical information, know-how and data, including research
and development data, information, reports, studies, validation methods and
procedures, unpatented inventions, discoveries, knowledge, trade secrets,
technical or other data or information, specifications, instructions, formulae,
materials, methods, procedures, processes, flow diagrams, developments,
expertise or other technology, including all biological, chemical,
pharmacological, biochemical, toxicological, pharmaceutical, preclinical,
clinical, Manufacturing, physical, analytical, safety, quality assurance,
quality control and other data, instructions, processes, formulae, expertise,
information, reports or studies, including any of the foregoing applicable to
compounds, formulations, compositions, or products or to their Manufacture,
Development, registration, use, studying, production, formulation, synthesis,
assaying, testing or Commercialization, including study data, but excluding any
of the foregoing which is the subject of an issued patent.
“Knowledge” means (i) as of the date hereof, the actual knowledge, without
independent investigation, of, (A) with respect to Novartis, the following
individuals: [*] and (B) with respect to Array, the following individuals: [*],
and, with respect to [*], and (ii) as of the

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Effective Date, with respect to each Party, the actual knowledge of the
individuals listed in the foregoing clause (i) with respect to such Party, [*].
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, or determined or
determinable.
“Licensed IP” means the Licensed IP as defined in the Cross License Agreement.
“Losses” means, collectively, any and all damages, losses, Liabilities, claims,
judgments, penalties, costs and expenses (including reasonable attorneys’ fees
and litigation expenses); provided, however, that except to the extent (a)
expressly provided otherwise in this Agreement or any Ancillary Agreement; or
(b) any such damages are required to be paid to a Third Party as part of a claim
for which a Party provides indemnification under Article IX, Losses shall not
include (x) any punitive or incidental damages, or (y) any consequential,
indirect, exemplary or special damages, lost profits, lost revenue or
opportunity costs (including where calculated by using or taking into account
any multiple of earnings, cash flow, revenue or other similar measure); [*]
[*]
“Manufacturing” or “Manufacture” means activities and operations involved in or
relating to the manufacturing, quality control testing, releasing or packaging
of a product, for pre-clinical, clinical or commercial purposes.
“Marketing Approval” means all approvals, licenses, registrations, and
authorizations of any Regulatory Authority that are necessary for the marketing
and sale of a product in a country or group of countries. 
“Material Adverse Effect” means any event, occurrence, fact, condition or
change, when taken together with any other events, occurrences, facts,
conditions or changes, in the aggregate, is (or would be reasonably be expected
to be) materially adverse to (i) Novartis’s ability to transfer title to the
Transferred Assets, taken as a whole, in accordance with this Agreement, (ii)
Array’s rights in or to the Transferred Assets and Licensed IP, taken as a
whole, upon consummation of the Contemplated Transactions, or (iii) the
Development or Commercialization of Encorafenib.
“[*] Agreement” means the [*] Agreement, dated as of February 28, 2011, between
[*] and Novartis International Pharmaceutical, Ltd.
“Novartis” has the meaning set forth in the preamble.
“Novartis Compounds” has the meaning set forth in Section 3.3(b).
“Novartis Names and Marks” has the meaning set forth in Section 6.1.
“Novartis Pipeline Agents” means any of Novartis’s proprietary compounds
referred to as [*], in each case, which have demonstrated utility in combination
with Encorafenib.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

“Ongoing Investigator Sponsored Clinical Trials” means those clinical trials
designated with the following ClinicalTrials.gov identifiers: [*]; and any
Proposed Investigator Sponsored Clinical Trial deemed an Ongoing Investigator
Sponsored Clinical Trial in accordance with Section 5.1(b).
“Other Clinical Trial Agreement” means the clinical trial agreement to be
executed and delivered by Array and Novartis on the Effective Date,
substantially in the form mutually agreed upon by the Parties. The Parties agree
that Clinical Plan (as defined in the Other Clinical Trial Agreement) attached
as Exhibit A to the Other Clinical Trial Agreement as of the Effective Date
shall be the signed clinical trial protocols for the Other Clinical Trials as of
the date hereof, as amended by mutual agreement of the Parties prior to the
Effective Date.
“Parties” means Novartis and Array, with each being a “Party”.
“Patent Assignment Agreement” means a Patent Rights assignment agreement, to be
executed and delivered by Array and Novartis on the Effective Date,
substantially in the form mutually agreed upon by the Parties.
“Patent Rights” means all patents and patent applications, including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing.
“Permitted Encumbrance” means (i) any Encumbrance disclosed on Schedule 1.1(b),
(ii) any Encumbrance for Taxes, assessments and other governmental charges that
are not yet due and payable or that may thereafter be paid without penalty, or
that are being contested in good faith by appropriate proceedings, (iii) with
respect to licenses, permits or Contracts, any restrictions, obligations,
limitations or other Encumbrances contained in such license, permit or Contract
or existing under Applicable Laws, or (iv) any imperfection of title or other
Encumbrance that individually or in the aggregate with other such imperfections
and Encumbrances, would not have a material adverse effect on the Transferred
Assets.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
“Proposed FTC Decision and Order” means a proposed form of the Final FTC
Decision and Order concerning, among other things, the Contemplated Transactions
in the context of the GSK Transactions.
“Proposed Investigator Sponsored Clinical Trials” means the following proposed
clinical trial: [*].
“Purchase Price” has the meaning set forth in Section 5.3.
“Regulatory Approval” means, with respect to a product containing Encorafenib in
any country or jurisdiction, any approval (including when applicable approval
for clinical trials and

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

where required, pricing and reimbursement approvals), registration, license or
authorization from a Regulatory Authority in a country or other jurisdiction
that is necessary to Develop, Manufacture, and Commercialize such product in
such country or jurisdiction.
“Regulatory Authority” means any Governmental Entity responsible for granting
Regulatory Approvals, including the FDA, the EMA and any corresponding national
or regional regulatory authorities.
“Regulatory Materials” means any submission to a Regulatory Authority of any
appropriate regulatory application together with any related correspondence and
documentation, and shall include any submission to a regulatory advisory board,
marketing authorization application, and any supplement or amendment thereto.
For the avoidance of doubt, Regulatory Materials shall include any INDs.
“Representative” has the meaning set forth in Section 7.4(b).
“SEC” has the meaning set forth in Section 7.4(b).
“Solicitation Period” has the meaning set forth in Section 5.2(b).
“Standalone Clinical Trial Agreement” means the clinical trial agreement to be
executed and delivered by Array and Novartis on the Effective Date,
substantially in the form mutually agreed upon by the Parties. The Parties agree
that Clinical Plan (as defined in the Standalone Clinical Trial Agreement)
attached as Exhibit A to the Standalone Clinical Trial Agreement as of the
Effective Date shall be the signed clinical trial protocols for the Standalone
Clinical Trials as of the date hereof, as amended by mutual agreement of the
Parties prior to the Effective Date.
“Suitable Partner” means the entity approved by the European Commission as
counterparty to the Alliance Agreements in accordance with the criteria set out
in Section D of the EC Commitments.
“Supply Agreement” means the interim supply agreement to be executed and
delivered by Array and Novartis on the Effective Date, substantially in the form
mutually agreed upon by the Parties.
“Tax” means all Federal, state, local and foreign taxes and assessments,
including all interest, penalties and additions with respect thereto.
“Third Party” means any Person other than Novartis or Array or their respective
Affiliates.
“Third Party Agreements” means those Contracts between Novartis or any of its
Affiliates, on the one hand, and Third Parties, on the other hand, related to
Encorafenib and (i) existing as of the date hereof or (ii) entered into on or
after the date of this Agreement but prior to the Effective Date in the ordinary
course of business in connection with on-going clinical trials or other
Development activities.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

“Third Party Claim” has the meaning set forth in Section 9.3(a).
“Three-Way Clinical Trial Agreement” means the Amended and Restated Three-Way
Clinical Trial Agreement, to be executed and delivered by Array and Novartis on
the Effective Date, substantially in the form mutually agreed upon by the
Parties.
“Transfer” has the meaning set forth in Section 3.5(a).
“Transferred” has the meaning set forth in Section 3.5(a).
“Transferred Assets” has the meaning set forth in Section 3.3(a).
“Transferred IP” means (i) the Transferred Patents and (ii) all Know-How,
including Manufacturing technology, to the extent related to Encorafenib and
that is in existence and owned or Controlled by Novartis or its Affiliates as of
the Effective Date.
“Transferred Patents” means any Patent Rights Controlled by Novartis or any of
its Affiliates as of the Effective Date having claims covering Encorafenib
and/or any product containing Encorafenib (in all forms, presentations, doses
and formulations), its use, composition, formulation, preparation or
manufacture, wherein Encorafenib is the only active pharmaceutical ingredient
claimed, and wherein there are no other claims, including the Patent Rights
identified in Schedule 1.1(c).
“Transferred Regulatory Materials” has the meaning set forth in Section
3.3(a)(iv).
“Transferred Third Party Agreements” means those Third Party Agreements that are
primarily related to Encorafenib.
“Transition Agreement” means the transition agreement, to be executed and
delivered by Array and Novartis on the Effective Date, substantially in the form
mutually agreed upon by the Parties.
“Transition Committee” or “TC” means the transition committee established
pursuant to and in accordance with Section 3.9(a) of the Binimetinib Termination
Agreement.
Section 1.2    Interpretation.
(a)    When used herein the words “include”, “includes” and “including” are
deemed to be followed by the words “without limitation.”
(b)    Any terms defined in the singular have a comparable meaning when used in
the plural, and vice-versa.
(c)    All references to the preamble, recitals, Articles, Sections, Exhibits,
Schedules and Appendices are deemed references to the preamble, recitals,
Articles, Sections, Exhibits, Schedules and Appendices to this Agreement.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

(d)    The word “or” shall be inclusive and not exclusive.
(e)    The Party includes its permitted assignees and/or the respective
successors in title to substantially the whole of its undertaking.
(f)    The words “hereof”, “hereto”, “hereunder” and similar words refer to this
Agreement as a whole and not any particular Section or Article of this
Agreement.
(g)    References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms thereof.
(h)    This Agreement is deemed drafted jointly by the Parties and shall not be
specifically construed against any Party based on any claim that such Party or
its counsel drafted this Agreement.
Section 1.3    Currency. All currency amounts referred to herein are in U.S.
Dollars unless otherwise specified.
ARTICLE II    
KNOWLEDGE ACCESS.
Section 2.1    Knowledge Access. As soon as practicable following the date
hereof, subject to the confidentiality obligations set forth in Section 7.4,
Novartis shall (and shall cause its Affiliates to) provide Array with copies of
or reasonable access to all information, personnel, documentation, materials and
other resources regarding Encorafenib and the Transferred Assets reasonably
necessary or otherwise reasonably requested by Array, to (a) enable Array to
effectively engage, negotiate with, and execute a collaboration and license
agreement(s) (collectively, the “Alliance Agreement”) with a Suitable Partner
governing the research, development, manufacture, sale, marketing, distribution
and commercialization of Encorafenib and products containing Encorafenib in the
EEA and in any additional jurisdictions where the applicable antitrust
authorities have required that Array enter into such collaboration or license
agreement; and (b) subject to customary and reasonable confidentiality and
non-use arrangements, provide any potential Suitable Partner with reasonable
diligence regarding the research, development, manufacture, sale, marketing,
distribution and commercialization of Encorafenib and products containing
Encorafenib in the EEA and such additional jurisdictions; provided, however that
Array shall not be permitted to so execute an Alliance Agreement or so provide
any potential Suitable Partner with any such diligence information that
constitutes the Confidential Information of Novartis prior to the adoption of
the EC Remedy Decisions.  
ARTICLE III    
TRANSFER OF TRANSFERRED ASSETS
Section 3.1    Transfer. Upon the terms and subject to the conditions of this
Agreement, as of the Effective Date, Novartis (at its sole cost and expense)
will, or will cause its Affiliates, as applicable, to, assign, transfer, and
convey to Array, and Array will acquire from Novartis and its

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Affiliates, all right, title and interest of Novartis or any such Affiliates in,
to and under the Transferred Assets in each case free and clear of all
Encumbrances, other than (i) Permitted Encumbrances or (ii) Encumbrances created
or imposed by Array.
Section 3.2    Effective Date.
(a)    The transfer of the Transferred Assets is contingent upon, and shall
automatically become effective as of, the consummation of the GSK Transactions,
or at such other earlier date or event as Novartis and Array may agree (the
“Effective Date”). For the avoidance of doubt, the knowledge access rights and
obligations set forth in Section 2.1 shall become effective immediately upon the
date hereof (and prior to the Effective Date) notwithstanding that some of the
information and documents provided pursuant to Section 2.1 may also constitute
Transferred Assets.
(b)    Notwithstanding the foregoing, the transfer of the Transferred Assets is
further contingent upon the representations and warranties of the Parties set
forth in Article IV below being true and correct as of the Effective Date,
except as would not have a Material Adverse Effect, and other than
representations and warranties qualified by Material Adverse Effect, in which
case such representations and warranties must be true and correct in all
respects as of the Effective Date.
Section 3.3    Transferred Assets.
(a)    The term “Transferred Assets” means any and all properties, assets,
claims and rights owned by Novartis and its Affiliates wherever situated and of
whatever kind and nature, real or personal, tangible or intangible, existing on
the Effective Date to the extent related to Encorafenib including each of the
following to the extent related to Encorafenib (but in any event, excluding the
Excluded Assets):
(i)
the Transferred IP;

(ii)
all product market research, product marketing materials, product branding
reports and analyses and product marketing plans to the extent specifically
related to Encorafenib;

(iii)
all product development reports to the extent related to Encorafenib;

(iv)
all Regulatory Materials to the extent related to Encorafenib, in each case,
that are in the possession and control of Novartis or its Affiliates
(“Transferred Regulatory Materials”), except to the extent set forth in Section
3.3(b)(iii);

(v)
the Transferred Third Party Agreements, including the clinical trial agreements
with respect to the Ongoing Investigator Sponsored Clinical Trials;

(vi)
all clinical trial and safety data, databases and analyses to the extent related
to Encorafenib;

(vii)
the domain names listed on Schedule 3.3(a)(vii);


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

(viii) the [*];
(ix)
all Inventory; and

(x)
all Documents to the extent related to Encorafenib.

(b)    Novartis and Array expressly agree and acknowledge that, except for
rights granted pursuant to Section 2 and Section 9 of each Clinical Trial
Agreement and Section 2 of the Cross License Agreement, Array is not, and
nothing herein shall be deemed to mean that Array is, acquiring any right, title
or interest in or to any of the assets of Novartis or its Affiliates other than
the Transferred Assets (the “Excluded Assets”). For the avoidance of doubt, such
Excluded Assets include the following:
(i)
the Novartis Names and Marks;

(ii)
any compounds (other than Encorafenib) (“Novartis Compounds”) and related
Regulatory Materials, in each case, of Novartis and/or its Affiliates;

(iii)
any Regulatory Materials to the extent related to Encorafenib, in each case,
that are in the possession and control of Novartis or its Affiliates, as are
necessary for Novartis to perform its obligations under this Agreement and the
Ancillary Agreements with respect to the clinical trials set forth on Exhibit A
sponsored by Novartis as of the Effective Date, but solely to the extent
necessary and until completion of such obligations by Novartis (upon which such
Regulatory Materials shall (automatically and without any further action of the
Parties) be deemed to constitute Transferred Assets transferred hereunder);

(iv)
Novartis’s rights under the Columbus Trial Agreement and the Three-Way Clinical
Trial Agreement;

(v)
accounts receivable, pre-paid expenses and any cash or cash equivalents of
Novartis or any of its Affiliates;

(vi)
any plant, tangible property, equipment or employees, subject to Section 5.2, of
Novartis or any of its Affiliates; and

(vii)
the property, assets and rights listed on Section 3.3(b)(vi).

(c)    Array acknowledges and agrees that, subject to the terms and conditions
set forth herein, Novartis and its Affiliates may retain copies of all or any
part of the Documents or other materials that they deliver to Array hereunder,
provided, however, that Novartis acknowledges and agrees that any use by
Novartis or its Affiliates of such materials that relate specifically to
Encorafenib shall be solely in accordance with this Agreement or

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

any Ancillary Agreement and such materials shall not be used in connection with
a Competing Product.
Section 3.4    Assumption of Certain Liabilities and Obligations.
(a)    Array will assume, be responsible for and pay, perform and discharge when
due the following (collectively, the “Assumed Liabilities”): (i) any Liabilities
arising from any product liability or Patent Right infringement claim or lawsuit
first brought by any Third Party or any Governmental Entity on or after the
Effective Date related to Encorafenib based on events or occurrences after the
Effective Date that do not directly result or arise from actions or omissions by
or on behalf of Novartis prior to the Effective Date; (ii) any Liabilities
arising from any FDA, EMA or any other Governmental Entity action or
notification first filed or submitted on or after the Effective Date related to
Encorafenib based on events or occurrences after the Effective Date that do not
directly result or arise from actions or omissions by or on behalf of Novartis
prior to the Effective Date; (iii) any Liabilities that Array expressly assumes
or agrees to assume under this Agreement or the Ancillary Agreements; (iv) all
Liabilities in respect of the Transferred Third Party Agreements but only to the
extent that such Liabilities thereunder arise or are required to be performed on
or after the Effective Date and do not relate to any failure to perform,
improper performance, warranty or other breach, default or violation by Novartis
or its Affiliates of the Transferred Third Party Agreements prior to the
Effective Date; and (v) except as otherwise provided herein or in the Ancillary
Agreements, all other Liabilities that arise out of the Development,
Manufacture, Commercialization or use of Encorafenib or otherwise relate to
Encorafenib or the Transferred Assets following the Effective Date based on
events or occurrences on or after the Effective Date that do not directly result
or arise from actions or omissions by or on of behalf Novartis prior to the
Effective Date.
(b)    Except for the Assumed Liabilities, Array will not assume or be liable
for any Liabilities of Novartis or its Affiliates (the “Excluded Liabilities”)
including, for the sake of clarity, the following: (i) any Liabilities of
Novartis or its Affiliates arising from any product liability or Patent Right
infringement claim or lawsuit first brought by any Third Party or any
Governmental Entity prior to the Effective Date related to Encorafenib; (ii) any
Liabilities of Novartis or its Affiliates arising from any FDA, EMA or any other
Governmental Entity action or notification first filed or submitted prior to the
Effective Date related to Encorafenib; (iii) any Liabilities that Novartis or
its Affiliates expressly assumes or agrees to assume under this Agreement or the
Ancillary Agreements; (iv) all Liabilities of Novartis or its Affiliates in
respect of the Transferred Third Party Agreements but only to the extent that
such Liabilities thereunder were required to be performed prior to the Effective
Date; (v) all Liabilities of Novartis or its Affiliates in respect to the
manufacture or use of Encorafenib by or on behalf of Novartis or any of its
Affiliates or subcontractors prior to the Effective Date; and (vi) except as
otherwise provided herein or in the Ancillary Agreements, all other Liabilities
of Novartis or its Affiliates that arise out of the Development, Manufacture,
Commercialization or use of Encorafenib or otherwise relate to Encorafenib or
the Transferred Assets prior to the Effective Date.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Section 3.5    Nonassignability of Assets; Shared Assets.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
in the Ancillary Agreements, to the extent that the assignment, transfer,
conveyance or delivery (the “Transfer”, and the term “Transferred” has meaning
correlative to the foregoing), or attempted Transfer, to Array of any asset that
would be a Transferred Asset (including Transferred Third Party Agreements) is
prohibited by any Applicable Law or would require any third-party
authorizations, approvals, consents or waivers and such authorizations,
approvals, consents or waivers shall not have been obtained prior to the
Effective Date, the transactions contemplated by this Agreement and the
Ancillary Agreements to occur on the Effective Date shall proceed without such
Transfer.
(b)    As soon as reasonably practicable after the Effective Date, Novartis
shall obtain, at its own cost and expense, all such authorizations, approvals,
consents or waivers from Third Parties reasonably necessary to transfer the
Transferred Assets to Array and provide the services in respect of the
Development, Manufacture, and Commercialization of Encorafenib as provided in
this Agreement and in the Ancillary Agreements. Pending such authorization,
approval, consent or waiver, the Parties shall cooperate with each other in any
mutually agreeable, commercially reasonable and lawful arrangements designed to
(i) provide to Array the benefits of use of the applicable assets and services
and to Novartis or its Affiliates the benefits, including indemnities, that they
would have obtained had the applicable assets and services been Transferred to
Array as of the Effective Date or otherwise provided in accordance with this
Agreement and the Ancillary Agreements and/or (ii) enable Array to obtain
alternative assets and services independently. Once authorization, approval,
consent or waiver for the Transfer of any such Transferred Asset not Transferred
as of the Effective Date is obtained, Novartis shall, or shall cause its
relevant Affiliate to, as promptly as practicable, Transfer such Transferred
Asset to Array.
(c)    Array shall promptly take reasonable actions to assist Novartis to be
able to meet its obligations under Section 3.5(b) on a timely basis.
(d)    With respect to any Transferred Assets other than Transferred IP, the
Parties shall cooperate with each other to ensure that Array has the use of such
Transferred Assets in connection with Encorafenib and Novartis or its Affiliates
have the use of such Transferred Assets solely for use other than in connection
with Encorafenib; provided, however, that Novartis acknowledges and agrees that
any use by Novartis or its Affiliates of such Transferred Assets that relate
specifically to Encorafenib shall be solely in accordance with this Agreement or
any Ancillary Agreement and shall not be used in connection with a Competing
Product. Without limiting the foregoing:
(i)
to the extent Novartis or its Affiliates uses prior to the Effective Date any
Transferred Third Party Agreement for purposes unrelated to Encorafenib and
unrelated to Binimetinib, after the Effective Date, Array shall cooperate with
Novartis to (i) provide to Novartis or its Affiliates the benefits of use of
such Transferred Third Party Agreement, (ii) partially assign to Novartis or an
Affiliate thereof or


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

otherwise divide such Transferred Third Party Agreement into one agreement for
Array and one agreement for Novartis, and/or (iii) enable Novartis or its
Affiliates to obtain alternative benefits independently. For the avoidance of
doubt, with respect to any Transferred Third Party Agreement for an Ongoing
Investigator Sponsored Clinical Trial that, as of the Effective Date, involves a
Novartis Compound, Novartis’s benefits of use of such Transferred Third Party
Agreement include access to all study data generated under such Transferred
Third Party Agreement relating to the applicable Novartis Compound, rights to
review and approve publications and rights to approve any modification to the
applicable clinical trial or related protocol related to the applicable Novartis
Compound, and
(ii)
to the extent any Third Party Agreement that is not a Transferred Third Party
Agreement relates to Encorafenib, Novartis shall cooperate with Array to (i)
provide to Array the benefits of use of such Third Party Agreement, (ii)
partially assign to Array or otherwise divide such Third Party Agreement into
one agreement for Array and one agreement for Novartis, and/or (iii) enable
Array to obtain alternative benefits independently.

(e)    Novartis agrees that, from and after the date of this Agreement, Novartis
shall use its best efforts to obtain the consent of [*] to assign the [*]
Agreement to Array.  Upon such assignment, (i) the Parties agree that (and shall
amend the Cross License Agreement to reflect that) the Licensed IP (as defined
in the Cross License Agreement) licensed from [*] under the [*] Agreement shall
no longer be sublicensed from Novartis to Array under the Cross License
Agreement; and (ii) the patent identified on Schedule 2.3(e) to the Cross
License Agreement shall automatically and without any further action of the
Parties be deemed to constitute a Transferred Patent (and the Parties shall
execute a patent assignment agreement in the form of the Patent Assignment
Agreement pursuant to which such assignment is memorialized).
Section 3.6    Delivery; Retained Rights.
(a)    Novartis and its Affiliates shall deliver to Array the tangible
Transferred Assets as soon as possible after the Effective Date, except to the
extent any such Transferred Assets must be retained by Novartis in order to
perform its obligations under this Agreement or the Ancillary Agreements, in
which case, [*].
(b)    Except (i) as otherwise expressly set forth in this Agreement or in the
Ancillary Agreements or (ii) to the extent necessary for Novartis to perform its
obligations under this Agreement or the Ancillary Agreements, neither Novartis
nor any of its Affiliates shall retain or use, directly or indirectly, any of
the Transferred Assets.
(c)    With respect to Transferred Assets that are Documents or other materials,
Novartis and its Affiliates may deliver to Array redacted copies of such
materials

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

solely to the extent that such materials contain confidential information not
related to Binimetinib or Encorafenib; [*].
Section 3.7    Ancillary Agreements.
On the Effective Date:
(a)    Novartis or its Affiliates shall deliver to Array the Ancillary
Agreements (other than the Divestiture Commitment Agreement) to which Novartis
or its Affiliates are party and the Conditional License Agreement, in each case
duly executed by Novartis or its Affiliates, as applicable.
(b)    Array shall deliver to Novartis the Ancillary Agreements (other than the
Divestiture Commitment Agreement) to which Array is party and the Conditional
License Agreement, in each case duly executed by Array.
(c)    Novartis and Array shall each deliver to the other Party a certificate
duly executed by an authorized officer certifying that the representations and
warranties of such Party in Article IV herein are true and correct in all
material respects on the Effective Date, except, in the case of representations
and warranties in Section 4.1(c)-(m), as would not have a Material Adverse
Effect, other than representations and warranties qualified by Material Adverse
Effect, in which case such representations and warranties must be true and
correct in all respects as of the Effective Date.
(d)    Novartis shall deliver to Array a complete and accurate list of all of
the Transferred Third Party Agreements in existence as of the Effective Date.
Section 3.8    Transfer Taxes and Fees. All transfer, sales, value added, stamp
duty and similar Taxes and all transfer or similar fees payable in connection
with the transfer of the Transferred Assets or otherwise in connection with the
Contemplated Transactions will be borne by Novartis.
Section 3.9    Transition Committee.
(a)    The Parties agree that the Transition Committee established pursuant to
and in accordance with the Binimetinib Termination Agreement shall also oversee,
review, and coordinate the Parties’ activities under this Agreement and the
Ancillary Agreements. The provisions of Section 3.9(a) of the Binimetinib
Termination Agreement regarding the composition of the Transition Committee
shall survive any termination of the Binimetinib Termination Agreement if this
Agreement remains in effect.
(b)    The Transition Committee will, generally, be responsible for the overall
coordination and oversight of the Parties’ and their Affiliates’ activities
under this Agreement and the Ancillary Agreements, including resolution of any
disputes hereunder or thereunder, and, specifically, for the obligations of the
Transition Committee expressly set forth in such agreements. The Transition
Committee shall meet once per quarter (concurrently with any meeting of the
Transition Committee called pursuant to and in accordance with the

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Binimetinib Termination Agreement) unless otherwise agreed to by the Parties,
provided either Party may call a meeting of the Transition Committee upon
reasonable notice to the other Party where such meeting is reasonably necessary
to fulfill the Transition Committee’s responsibilities under this Agreement. The
Transition Committee may meet in person, or by means of a telephone or video
conference call, and may take action by vote at a meeting or telephone or video
conference call, or pursuant to a written vote. Each Party shall bear its own
costs and expenses related to participation in and attendance at such meetings
by its representatives.
(c)    All decisions of the Transition Committee with respect to matters over
which it has decision-making authority in accordance with this Section 3.9 shall
be made by unanimous vote of the Transition Committee’s representatives, with
each Party’s TC representatives collectively having one (1) vote. Any deadlock
vote at the Transition Committee shall be resolved in accordance with Section
10.9.
(d)    The Transition Committee shall not have the authority to (i) amend or
modify the terms of this Agreement or any Ancillary Agreement; (ii) waive a
Party’s compliance with the terms and conditions of this Agreement or any
Ancillary Agreement; (iii) expand its scope of authority; (iv) determine any
issue before the Transition Committee in a manner that would conflict with the
terms and conditions of this Agreement or any Ancillary Agreement; or (v) render
any interpretation of this Agreement or any Ancillary Agreement that is binding
upon the Parties.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
Section 4.1    Representations and Warranties by Novartis. Novartis hereby
represents and warrants to Array as follows:
(a)    Novartis Organization; Good Standing. Novartis is a company existing
under the laws of the jurisdiction of its organization. Novartis has the
requisite power and authority to own the Transferred Assets and to carry on its
business as currently conducted. Novartis is duly qualified to conduct business
as a foreign corporation and is in good standing in each jurisdiction where the
nature of the business conducted by it makes such qualification necessary,
except where the failure to so qualify or be in good standing would not have a
Material Adverse Effect.
(b)    Authority; Execution and Delivery. Novartis has the requisite power and
authority to enter into this Agreement and the Ancillary Agreements and to
consummate the Contemplated Transactions. The execution and delivery of this
Agreement and the Ancillary Agreements by Novartis and the consummation of the
Contemplated Transactions have been duly and validly authorized. This Agreement
and the Ancillary Agreements have been, or as of the Effective Date will be,
duly executed and delivered by Novartis and, assuming the due authorization,
execution and delivery of this Agreement and the Ancillary Agreements by Array,
will constitute the legal, valid and binding obligation of Novartis, each
enforceable against Novartis in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar laws affecting creditors’ rights generally from time to time in
effect and to general principles of equity

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

(including concepts of materiality, reasonableness, good faith and fair dealing)
regardless of whether considered in a proceeding in equity or at law.
(c)    Consents; No Violation, Etc. Except for the requirements of applicable
Antitrust Laws and for any filings with Governmental Entities or other
approvals, authorizations, consents, licenses, filings or registrations with any
court, arbitrator or Governmental Entity necessary to transfer the Transferred
IP and Regulatory Materials, the execution and delivery of this Agreement do
not, and the consummation of the Contemplated Transactions and the compliance
with the terms hereof will not (i) result in any violation of or default (or an
event that, with notice or lapse of time or both, would constitute a default)
under, (A) any Applicable Laws applicable to Novartis or the Transferred Assets,
(B) any provision of the certificate of incorporation or by-laws or similar
organizational documents of Novartis or (C) any material Contract of Novartis
that would result in an Encumbrance on any of the Transferred Assets or
(ii) give rise to any approval, authorization, consent, license, filing or
registration with any court, arbitrator or Governmental Entity; provided,
however, that no representation or warranty is made in the foregoing clauses
(i)(A), (i)(C) or (ii) with respect to matters that, individually or in the
aggregate, would not result in a Material Adverse Effect.
(d)    Title to Transferred Assets. Novartis and its Affiliates have good and
valid title to all of the Transferred Assets free and clear of all Encumbrances
other than Permitted Encumbrances.
(e)    Litigation. There is no suit, action, or proceeding pending or, to the
Knowledge of Novartis, threatened against Novartis or its Affiliates, that
relates to the Transferred Assets or that would adversely affect Novartis or the
ability of Novartis timely to perform its obligations hereunder.
(f)    Regulatory Matters.


(i)
To the Knowledge of Novartis, Encorafenib is being, and at all

times has been, researched, Developed, tested, manufactured, supplied and stored
by or on behalf of Novartis and its Affiliates, as applicable, in compliance in
all material respects with the Federal Food, Drug and Cosmetic Act (the “FDA
Act”) and applicable regulations issued by the FDA, the EMA and other Regulatory
Authorities, including, as applicable, those requirements relating to good
manufacturing practices, good laboratory practices (except with respect to those
studies which are not intended to support a research or marketing permit) and
good clinical practices, and in all material respects all other Health Laws,
rules and regulations.
(ii)
To the Knowledge of Novartis, the clinical trials conducted by

Novartis and its Affiliates related to Encorafenib were, and if still pending,
are, being conducted in all material respects in accordance with all applicable
clinical trial protocols, informed consents and applicable requirements of all
applicable Regulatory Authorities.


(iii)
Novartis is not subject to any investigation related to Encorafenib

that is pending and of which Novartis has been notified in writing or, to the
Knowledge of Novartis, which has been threatened, in each case by (x) the FDA or
(y) the Department of Health and Human Services Office of Inspector General or
Department of Justice pursuant to the

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Federal Healthcare Program Anti-Kickback Statute (42 U.S.C. §1320a-7b(b)) or the
Federal False Claims Act (31 U.S.C. §3729).


(iv)
To the Knowledge of Novartis, Novartis has not submitted any claim

for payment to any government healthcare program related to Encorafenib in
material violation of any Applicable Law relating to false claim or fraud,
including the Federal False Claim Act (31 U.S.C. §3729), or any applicable state
false claim or fraud law.


(v)
To the Knowledge of Novartis, Novartis has complied in all material

respects with all applicable security and privacy standards regarding protected
health information under (x) the Health Insurance Portability and Accountability
Act of 1996, including the regulations promulgated thereunder, and (y) other
Applicable Laws relating to privacy, in each case as related to Encorafenib.


(vi)
To the Knowledge of Novartis, there have not been and are not now

any investigations, adverse Third Party actions, or claims against Novartis or
any of its Affiliates, including any pending or threatened action against
Novartis or its Affiliates, in any court or by or before any Governmental
Entity, with respect to Encorafenib, or Novartis’s or any of its Affiliate’s
obligations set forth herein, including any which may adversely affect
Novartis’s ability to perform its obligations under this Agreement.


(vii)
To the Knowledge of Novartis, neither Novartis nor any of its

Affiliates nor any officer, employee or agent of Novartis or any of its
Affiliates has made an untrue statement of material fact or fraudulent statement
to any Regulatory Authority, failed to disclose a material fact required to be
disclosed to any Regulatory Authority or any other Governmental Entity, or
committed an act, made a statement, or failed to make a statement, including
with respect to any scientific data or information, that, at the time such
disclosure was made or failure to disclose occurred, would reasonably be
expected to provide a basis for the Regulatory Authority or any other
Governmental Entity to invoke the FDA policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery and Illegal Gratuities,” set forth in 56
Fed. Reg. 46191 (September 10, 1991) or any similar policy, in each case as
related to Encorafenib. Neither Novartis nor any of its Affiliates nor, to the
Knowledge of Novartis, any officer, employee or agent of Novartis or its
Affiliates acting on behalf of Novartis or any such Affiliate, in each case, in
connection with the research or Development of Encorafenib, has been debarred or
has been convicted of any crime or engaged in any conduct for which debarment is
mandated by 21 U.S.C. §335a(a) or any similar Applicable Laws or authorized by
21 U.S.C. §335a(b) or any similar Applicable Laws. Neither Novartis nor any of
its Affiliates, nor, to the Knowledge of Novartis, any officer, employee or
agent of Novartis or its Affiliates acting on behalf of Novartis or any such
Affiliate, in each case, in connection with the research or Development of
Encorafenib, has been convicted of any crime or engaged in any conduct for which
such Person could be excluded from participating in the Federal health care
programs under Section 1128 of the Social Security Act of 1935, as amended, or
any similar Applicable Laws.
(viii) Neither Novartis nor any of its Affiliates nor, to Novartis’s

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Knowledge, any of its manufacturers of Encorafenib have received any Form 483
observations, warning letters or other communications from a Governmental Entity
related to Encorafenib that would reasonably be expected to adversely impact the
Development or manufacture of Encorafenib.


(g)    Third Party Agreements; [*] Agreement.


(i)
[*]Each of (i) the material Third Party Agreements and (ii) the [*]

Agreement constitutes a legal, valid and binding obligation of Novartis or its
Affiliates, as the case may be, in each case in accordance with its terms and,
to the Knowledge of Novartis, constitutes a legal, valid and binding obligation
of the other parties thereto in accordance with its terms, and is enforceable
against Novartis or its Affiliates, as the case may be, and to the Knowledge of
Novartis, the other parties thereto, in accordance with its terms, in each case,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
from time to time in effect and to general principles of equity (including
concepts of materiality, reasonableness, good faith and fair dealing) regardless
of whether considered in a proceeding in equity or at law. Neither Novartis nor
any of its Affiliates is in default and, to the Knowledge of Novartis (x) no
other party is in material default in complying with any provisions of any
material Third Party Agreement or the [*] Agreement and (y) no condition or
event or fact exists which, with notice, lapse of time or both, would reasonably
be expected to constitute a default thereunder on the part of Novartis or any of
its Affiliates. Neither Novartis nor any of its Affiliates has received any
written notice alleging any violation, breach or default by Novartis or any of
its Affiliates under any material Third Party Agreement or the [*] Agreement.
All up-front and milestone payments owed by Novartis or its Affiliates under the
[*] Agreement have been paid in full.


(ii)
Schedule 4.1(g)(ii) contains a complete and accurate list of all

Transferred Third Party Agreements in existence as of December 1, 2014.


(h)    Compliance with Laws. In conjunction with the Development, manufacture
and use of Encorafenib by Novartis or its Affiliates, Novartis and its
Affiliates are in compliance in all material respects with all Applicable Laws.
Novartis has not received any written notice within the past year of any
asserted material violation of any Applicable Laws in connection with
Development, manufacture or use of Encorafenib by Novartis and its Affiliates.


(i)    Product Liability. No product liability claims have been received in
writing by Novartis or its Affiliates and, to the Knowledge of Novartis, no such
claims have been threatened against the Novartis or its Affiliates, in each case
relating to Encorafenib. There is no judgment, order or decree outstanding
against Novartis or its Affiliates relating to product liability claims with
respect to Encorafenib.


(j)    Clinical Trials.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

(i)
The definition of “Novartis Compounds” set forth in Section 1.1 of

the Three-Way Clinical Trial Agreement contains a complete and accurate list of
all of the Novartis proprietary compounds used in the Three-Way Clinical Trials
(as defined in the Three-Way Clinical Trial Agreement) as of the Effective Date.


(ii)
The definition of “Sponsor Compounds” set forth in Section 1.1 of the

Other Clinical Trial Agreement contains a complete and accurate list of all of
the Novartis proprietary compounds used in the Other Clinical Trials (as defined
in the Other Clinical Trial Agreement) as of the Effective Date.


(iii)
The definition of “Other Clinical Trial(s)” set forth in Section 1.1 of

the Other Clinical Trial Agreement contains a complete and accurate list of all
of the ongoing clinical trials sponsored by Novartis involving a Novartis
proprietary compound and Encorafenib as of the Effective Date (for the avoidance
of doubt, other than the Columbus Trial).


(iv)
The definition of “Other Novartis Sponsored Trials” set forth in

Section 1.1 of the Transition Agreement contains a complete and accurate list of
all of the ongoing clinical trials sponsored by Novartis involving a Novartis
proprietary compound and Encorafenib as of the Effective Date (for the avoidance
of doubt, other than the Columbus Trial).


(v)
The definition of “Standalone Clinical Trial(s)” set forth in Section

1.1 of the Standalone Clinical Trial Agreement contains a complete and accurate
list of all of the ongoing clinical trials sponsored by Novartis involving
Encorafenib and not involving any other Novartis compound as of the Effective
Date.


(k)    Intellectual Property.
(i)
Schedule 1.1(c) lists all Transferred Patents, in each case

enumerating the applicable filing or registration number, jurisdiction in which
filing was made or from which registration issued, date of filing or issuance,
and names of all current applicant(s) and registered owners(s), as applicable.
To the Knowledge of Novartis, the issued Transferred Patents are valid and
enforceable.


(ii)
Novartis and its Affiliates do not own any right, title or interest in or

to any trademarks, service marks, domain names, trade names, trade dress,
corporate names, logos or other identifiers of source (or registrations or
applications for registration of any of the foregoing) specifically relating to
or associated with Encorafenib and/or products containing Encorafenib, other
than the [*] listed on Schedule 3.3(a)(vii).


(iii)
Novartis and its Affiliates have taken reasonable actions to protect the

secrecy of the Know-How, including by entering into agreements with employees,
consultants and contractors of Novartis or such Affiliate reasonably intended to
maintain the confidentiality of the Know-How whose value to Novartis and its
Affiliates is dependent upon the maintenance of the confidentiality thereof. To
the Knowledge of Novartis, no breach or violation by any other party to any such
agreement has occurred.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 



(iv)
Novartis or one of its Affiliates owns all right, title and interest in and

to the Transferred IP, free and clear of Encumbrances except for Permitted
Encumbrances.


(v)
(A) To the Knowledge of Novartis, the Development, manufacture

and use by Novartis and its Affiliates of Encorafenib and the Product has not
infringed or misappropriated any Intellectual Property of any other Person; (B)
no written claim of infringement or other unauthorized use of any Intellectual
Property right of any other Person has been made or asserted against Novartis or
any of its Affiliates in respect of the Development, manufacture and use by
Novartis and its Affiliates of Encorafenib or the Product; (C) neither Novartis
nor any of its Affiliates has received any written claim of invalidity of any
Transferred IP or Licensed IP; (D) to the Knowledge of Novartis, no proceedings
are pending or threatened which challenge the validity, ownership or use of any
Transferred IP or Licensed IP; and (E) to the Knowledge of Novartis, no Person
infringes, misappropriates, dilutes any Transferred IP or Licensed IP or
Novartis’s or any of its Affiliate’s rights in any Transferred IP or Licensed
IP.


(vi)
To the Knowledge of Novartis, except as provided by Third Party

Agreements entered into with academic or research institutions, no Transferred
IP or Licensed IP has been developed or otherwise obtained by Novartis or any of
its Affiliates using any funding or other resources provided by any Governmental
Entity or institution of higher education.


(vii) For each of the Transferred Patents, each of Novartis, its Affiliates,
and, to the Knowledge of Novartis, their respective attorneys, agents and
relevant employees and representatives has met its duty of candor as required
under 37 C.F.R. 1.56 and complied with analogous requirements of Applicable Law
outside the United States requiring disclosure of references. To the Knowledge
of Novartis, each of the Transferred Patents properly identifies each inventor
of the claims thereof as determined in accordance with the Applicable Laws of
the jurisdiction in which such Transferred Patent is issued or pending.


(viii) Each inventor named on each Transferred Patent has executed an
agreement (either as an assignment of patent rights, as a condition of
employment to assign all inventions and works for hire to Novartis or its
Affiliates, or an equivalent agreement thereof), assigning his or her entire
right, title and interest in and to such Transferred Patent, and the inventions
embodied and claimed therein, to Novartis or its Affiliates.  To the Knowledge
of Novartis, no such inventor has any contractual or other obligation that would
preclude or render void or voidable any such assignment or otherwise conflict
with the obligations of such inventor to Novartis or its Affiliates under such
agreement with Novartis or its Affiliates, as the case may be.


(ix)
To the Knowledge of Novartis, no Transferred IP or any agreement

under which Licensed IP is granted to Novartis is subject to any transfer or
assignment limitations, whether pursuant to Contract or any order, judgment,
writ, injunction or decree of any court or other Governmental Entity.


(x)
Neither Novartis nor any of its Affiliates has granted any Third Party


[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

rights that would otherwise interfere or be inconsistent with Array’ rights
hereunder, and there are no agreements or arrangements to which Novartis or any
of its Affiliates is a party relating to Encorafenib, or the Transferred IP that
would limit, in any material respect, the rights granted to Array under this
Agreement or that materially restrict or will result in any material restriction
on Array’s ability to Develop, Manufacture, register, use or Commercialize
Encorafenib worldwide.


(xi)
The Transferred IP and the Licensed IP constitute all Intellectual

Property used by Novartis in connection with the Development of Encorafenib,
other than Intellectual Property generally used in the operation of Novartis’s
and its Affiliates’ business and not specifically in connection with the
Development of Encorafenib.


(l)    No Brokers. Other than [*], Novartis has not entered into
any agreement, arrangement or understanding with any Person or firm that will
result in the obligation to pay any finder’s fee, brokerage commission or
similar payment in connection with the Contemplated Transactions.


(m)    Exclusive Representations and Warranties. Other than the representations
and warranties set forth in this Article IV, Novartis is not making any other
representations or warranties, express or implied, with respect to the Product,
Encorafenib or the Transferred Assets. Novartis hereby disclaims any other
express or implied representations or warranties, including regarding any
financial projections or other forward-looking statements provided by or on
behalf of Novartis or its Affiliates.


Section 4.2    Representations and Warranties by Array. Array hereby represents
and warrants to Novartis as follows:
(a)    Array is a company existing under the laws of the jurisdiction of its
organization. Array has the requisite power and authority to carry on its
business as currently conducted. Array is duly qualified to conduct business as
a foreign corporation and is in good standing in each jurisdiction where the
nature of the business conducted by it makes such qualification necessary,
except where the failure to so qualify or be in good standing would not have
material adverse effect on the business or assets of Array.
(b)    Array has the requisite power and authority to enter into this
Agreement and the Ancillary Agreements and to consummate the Contemplated
Transactions. The execution and delivery of this Agreement and the Ancillary
Agreements by Array and the consummation of the Contemplated Transactions have
been duly and validly authorized. This Agreement and the Ancillary Agreements
have been, or as the Effective Date will be, duly executed and delivered by
Array and, assuming the due authorization, execution and delivery of this
Agreement and the Ancillary Agreements by Novartis, will constitute the legal,
valid and binding obligation of Array, each enforceable against Array in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws affecting
creditors’ rights generally from time to time in effect and to general

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

principles of equity (including concepts of materiality, reasonableness, good
faith and fair dealing) regardless of whether considered in a proceeding in
equity or at law.
(c)    Except for the requirements of applicable Antitrust Laws and for any
filings with Governmental Entities or other approvals, authorizations, consents,
licenses, filings or registrations with any court, arbitrator or Governmental
Entity necessary to transfer the Transferred IP and the Transferred Regulatory
Materials, the execution and delivery of this Agreement and the Ancillary
Agreements do not, and the consummation of the Contemplated Transactions and the
compliance with the terms hereof will not (i) result in any violation of or
default (or an event that, with notice or lapse of time or both, would
constitute a default) under, (A) any Applicable Laws applicable to Array, or
(B) any provision of the organizational documents of Array, or (ii) give rise to
any approval, authorization, consent, license, filing or registration with any
court, arbitrator or Governmental Entity; provided, however, that no
representation or warranty is made in the foregoing clauses (i)(A) or (ii) with
respect to matters that, individually or in the aggregate, would not result in a
material adverse effect on the business or assets of Array.
(d)    To the Knowledge of Array, the facts and allegations made by Array in the
matter set forth on Schedule 4.2(d) are true and correct.


Section 4.3    Disclaimer of Representations and Warranties. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN SECTION 4.1 OR SECTION 4.2 AND EXCEPT AS SET FORTH IN ANY
ANCILLARY AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, INCLUDING
ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT.
Section 4.4    Survival. No representation or warranty of the Parties contained
herein or made pursuant hereto: (a) with respect to representations and
warranties not relating to Transferred Assets, shall survive the [*], or (b)
with respect to representations and warranties relating to Transferred Assets,
shall, with respect to each Transferred Asset, survive [*]; provided, however,
that in no event shall any representation or warranty of the Parties contained
herein or made pursuant hereto survive beyond [*].
ARTICLE V    
CERTAIN COVENANTS AND AGREEMENTS OF NOVARTIS
Section 5.1    Conduct of Business.
(a)    Until the completion of the divestiture and transfer of Encorafenib and
the Transferred Assets to Array pursuant to this Agreement and the Ancillary
Agreements, Novartis will continue the Development and Commercialization of
Encorafenib in the normal course of business and use its best efforts to
maintain the viability and marketability of Encorafenib, the Transferred Assets,
and the Novartis Pipeline Agents, and to prevent the

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

destruction, deterioration, or impairment of Encorafenib, the Transferred
Assets, and the Novartis Pipeline Agents. For the avoidance of doubt, this
Section 5.1 shall in all respects be subject to oversight of the Trustee (as
such term is defined in the Divestiture Commitment Agreement) including research
activities and clinical trial activities and enrollment.
(b)    Until the Effective Date, Novartis shall evaluate, and make
determinations to proceed with respect to, the Proposed Investigator Sponsored
Clinical Trials in the ordinary course of business and in consultation with
Array. If Novartis determines to proceed with any Proposed Investigator
Sponsored Clinical Trial, and enters into a clinical trial agreement with
respect to such Proposed Investigator Sponsored Clinical Trial, such Proposed
Investigator Sponsored Clinical Trial shall be deemed an Ongoing Investigator
Sponsored Clinical Trial.
(c)    Novartis shall not take, or fail to take, any action if such act or
failure would reasonably be likely to cause any of Novartis’s representations
and warranties contained herein to become untrue or inaccurate, except as would
not have a Material Adverse Effect.
(d)    As promptly as reasonably possible after the date hereof, Novartis shall
provide Array with a list and copies of those Third Party Agreements that are
expected to be Transferred Third Party Agreements.
Section 5.2    Access to Key Employees.
(a)    Upon the Effective Date, Novartis will identify and provide to Array a
list of all of Novartis’s Key Employees that have participated in any material
respect in Novartis’s activities regarding Encorafenib (including companion
diagnostics, clinical, regulatory and operations) (“Encorafenib Personnel”).
(b)    [*]
Section 5.3    Payments. On the Effective Date, Array will pay to Novartis [*]
(the “Purchase Price”) by wire transfer of immediately available funds.
Section 5.4    Certain Additional Information. Novartis shall make available to
Array, as soon as reasonably practicable following the date hereof, complete and
correct copies of (i) each IND submitted to the FDA with respect to Encorafenib,
including all material supplements and amendments thereto, and (ii) all material
scientific, preclinical and clinical data of Novartis and its Affiliates and all
material written correspondence with all Regulatory Authorities to the extent
related to Encorafenib.
Section 5.5    Time is of the Essence. Novartis will perform its obligations
under this Agreement and the Ancillary Agreements (including its delivery of any
notices, approvals or other communications thereunder) promptly and in a manner
not intended to impede, delay or otherwise prejudice any regulatory filing for
and/or Commercialization of Encorafenib.
ARTICLE VI    
CERTAIN COVENANTS AND AGREEMENTS OF ARRAY

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Section 6.1    Novartis’s Names and Marks. Array hereby acknowledges that all
right, title and interest in and to the name “Novartis”, together with all
variations thereof and all trademarks, service marks, domain names, trade names,
trade dress, corporate names, logos and other identifiers of source containing,
incorporating or associated with any of the foregoing (the “Novartis Names and
Marks”), are owned exclusively by Novartis or its Affiliates. Array further
acknowledges that it has no rights, and is not acquiring any rights, to use the
Novartis Names and Marks.
Section 6.2    Records. Array will preserve copies of all books and records,
including all Regulatory Materials and clinical and other data, in each case,
included within the Transferred Assets that have been transferred to Array by
Novartis or its Affiliates for a period of at least [*] from the Effective Date
and make such books and records available for inspection and copying by Novartis
or its agents upon reasonable request and upon reasonable notice solely in
connection with requests by Governmental Entities, compliance with Applicable
Laws, financial or regulatory reporting, and/or litigation purposes.
Section 6.3    Bulk Transfer Laws. Array hereby waives compliance by Novartis
with the provisions of any so-called “bulk transfer law” of any jurisdiction in
connection with the transfer of the Transferred Assets to Array.
Section 6.4    Encorafenib Drug Product. The Parties shall negotiate and agree,
as soon as possible after the date hereof, and in no event later than [*] after
such date, to minimum order quantities and minimum and maximum volumes of Drug
Substance, Product and Finished Product (as such terms are defined in the Supply
Agreement) to be purchased by and supplied to Array following commercial launch
for purposes of the Supply Agreement.
Section 6.5    Supply Arrangements. The Parties shall negotiate and enter into
the supply agreements expressly referenced in Section 4.4 of each of the
Standalone Clinical Trial Agreement, the Columbus Trial Agreement, the Three-Way
Clinical Trial Agreement and the Other Clinical Trial Agreement, in each case,
no later than [*].
Section 6.6    BRAF Competitor. Notwithstanding any other provision of this
Agreement or any Ancillary Agreement, Array covenants that it shall not grant
any license, sublicense, right to exploit or other right under Encorafenib
and/or any Transferred Assets to any Third Party that, as of the date hereof,
either (a) sells or offers for sale a Commercialized BRAF Inhibitor or (b) has
an Affiliate that sells or offers for sale a Commercialized BRAF Inhibitor.
 
ARTICLE VII    
OTHER COVENANTS AND AGREEMENTS
Section 7.1    Efforts to Consummate; Antitrust Matters.
(a)    Upon the terms and subject to the conditions hereof, each of Novartis and
Array will use its reasonable best efforts (except with respect to Applicable
Laws or

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Governmental Entities in [*] for which Array will use its best efforts and
Novartis will use its reasonable best efforts) to (i) take, or cause to be
taken, all actions necessary, proper or advisable under any Applicable Laws or
otherwise to consummate and make effective the Contemplated Transactions,
(ii) obtain from the requisite Governmental Entities any consents, licenses,
permits, waivers, approvals, authorizations or orders required to be obtained or
made in connection with the authorization, execution and delivery hereof and the
consummation of the Contemplated Transactions and (iii) make all necessary
filings, and make any other advisable submissions, with respect to this
Agreement and the Contemplated Transactions required under any Applicable Laws.
Prior to the Effective Date, the Parties will cooperate with each other in
connection with the making of all such filings, including by providing copies of
all such non-confidential documents to the other Party and its advisors prior to
filing and, if requested, by accepting all reasonable additions, deletions or
changes suggested in connection therewith. Novartis and Array will furnish all
information required for any application or other filing to be made pursuant to
the rules and regulations of any Applicable Laws in connection with the
Contemplated Transactions.
(b)    Without limiting paragraph (a) above, Novartis and Array agree to respond
promptly to any inquiries by any Governmental Entity regarding antitrust or
other matters with respect to the Contemplated Transactions and to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be reasonably necessary or desirable in order to
consummate or implement expeditiously the Contemplated Transactions. In
furtherance of the foregoing, Array agrees to provide such assurances as to
financial capability, resources and creditworthiness, commercial capabilities
with respect to the Development, Manufacture, and Commercialization of
Encorafenib as may be reasonably requested by any Governmental Entity, whose
consent or approval is sought hereunder, including as may be required in
connection with any consent or divestiture order of the FTC, the EC or any other
Governmental Entity that may be entered into by Novartis or any of its
Affiliates in connection with the GSK Transactions. Array further agrees to use
reasonable best efforts (except with respect to Applicable Laws or Governmental
Entities in [*], for which Array will use its best efforts) to cooperate and
join in any action initiated by Novartis to contest and resist any action,
including legislative, administrative or judicial action or to have vacated,
lifted, reversed or overturned any decree, judgment, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and that
restricts, prevents or prohibits the consummation of the Contemplated
Transactions, including by using reasonable best efforts (except with respect to
Applicable Laws or Governmental Entities in [*], for which Array will use its
best efforts) to cooperate and join Novartis in pursuing all available avenues
of administrative and judicial appeal and all available legislative action.
Notwithstanding any other provision hereof to the contrary, Array also agrees to
take any and all actions as are or may be required by any Governmental Entity as
a condition to the granting of any approvals required in order to permit the
consummation of the Contemplated Transactions or as may be required to avoid,
lift, vacate or reverse any legislative, administrative or judicial action that
would otherwise impede the consummation of the Contemplated Transactions.
Novartis will use its reasonable best efforts to limit any Governmental Entity
from taking) any action that would reasonably be expected to cause any reduction
in any rights or benefits that Array expects to receive as a result of the
consummation of the Contemplated Transactions.
(c)    The Parties shall request that the FTC appoint a monitor (which monitor
shall be the same monitor as any such monitor appointed under the Binimetinib
Termination Agreement) to assure the Parties expeditiously comply with all of
their respective

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

obligations and perform all of their respective responsibilities as required by
any applicable order of the FTC and this Agreement and the Ancillary Agreements.
(d)    The Parties shall use commercially reasonable efforts to persuade the FTC
staff to forward its recommendation to the commissioners of the FTC to approve
the divestiture to Buyer of the assets being transferred pursuant to this
Agreement as soon as reasonably practicable.
(e)    Array shall use reasonable best efforts to assist Novartis in persuading
the commissioners of the FTC to accept for public comment the Proposed FTC
Decision and Order by [*], or as soon as reasonably practicable thereafter.
(f)    Notwithstanding any other provision of this Agreement or any Ancillary
Agreement, in no event will Novartis or any Affiliate thereof be required to
divest any right, title or interest in or to the products MekinistTM or
Tafinlar®.
(g)    
(i)
Array shall use its best efforts to [*] on terms such that the consummation of
the Contemplated Transactions and compliance with the terms hereof and the
Ancillary Agreements will not result in any breach, violation of or default (or
an event that, with notice or lapse of time or both, would constitute a default)
of the Relevant Third Party Agreement (as amended or waived in connection with
such settlement). [*]

(ii)
[*]

(iii)
[*]

Section 7.2    Notice of Certain Events.
(a)    Each Party shall promptly notify the other of:
(i)
any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the Contemplated
Transactions;

(ii)
any material notice or other material communication from any Governmental Entity
related primarily to the Contemplated Transactions; and

(iii)
any event, fact, occurrence or development resulting in a material breach of any
of the representations and warranties in Article IV above.

(b)    To the extent permitted by Applicable Laws and applicable stock exchange
rules, from time to time, prior to the Effective Date, Novartis shall keep Array
reasonably updated as to the anticipated Effective Date.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Section 7.3    Press Releases; Publicity. No earlier than the fourth Business
Day after the date hereof, Array may issue a press release substantially in the
form mutually agreed by the Parties prior to such issuance, a copy of which
shall be attached as Exhibit C hereto upon such agreement. Except pursuant to
the foregoing, neither Array nor Novartis shall issue a press release or trade
announcement or issue or make any other written or oral public announcement or
statement with regard to the Contemplated Transactions without the other Party’s
prior written consent, provided, however, that once a statement has been made
public in accordance herewith, each Party may repeat and redistribute such a
statement without the prior written consent of the other Party. This restriction
shall not apply to announcements or disclosures required by any Applicable Laws,
the rules and regulations of any stock exchange or listing authority or any
Governmental Entity, however, in such event, the Parties shall, to the extent
reasonably practicable, coordinate and work in good faith to create mutually
acceptable announcements. Array acknowledges that Novartis shall have the right
to disclose a brief summary of the Contemplated Transactions in its official
financial reports and in any notices, disclosures, submissions or filings made
in connection with the GSK Transactions, provided, that Novartis shall, to the
extent reasonably practicable, coordinate and work in good faith with Array on
such summaries.
Section 7.4    Confidential Information.
(a)    Confidentiality Obligation. Except as expressly provided herein, the
Parties agree that, for a period beginning on the date hereof and ending [*]
after the Effective Date (but with respect to any trade secrets, for such period
of time as long as such information is protected as a trade secret), each Party
shall keep strictly confidential and shall not publish or otherwise disclose and
shall not use for any purpose except for the purposes contemplated by this
Agreement, any Confidential Information of the other Party. Each Party shall use
reasonable measures to protect the Confidential Information of the other Party
from any other use or disclosure, using at a minimum, the same measures used to
protect its own confidential and proprietary information. The confidentiality
and non-use obligations set forth above shall not apply with respect to any
portion of the other Party’s Confidential Information that the receiving Party
can demonstrate with written evidence (i) is or becomes public or available to
the general public otherwise than through the act or default of the receiving
Party in breach of this Agreement; (ii) is obtained by the receiving Party from
a Third Party who is lawfully in possession of such Confidential Information and
is not subject to an obligation of confidentiality or non-use owed to the
disclosing Party or others; (iii) was already known to the receiving Party,
other than under an obligation of confidentiality, at the time of disclosure by
the disclosing Party under this Agreement; or (iv) is independently developed by
the receiving Party without the use of or reliance on any Confidential
Information provided by the disclosing Party hereunder. For the avoidance of
doubt, specific information disclosed as part of Confidential Information shall
not be deemed to be in the public domain or in the prior possession of the
receiving Party merely because it is embraced by more general information in the
public domain or by more general information in the prior possession of the
receiving Party. For the sake of clarity, the terms and conditions of this
Agreement and the Ancillary Agreements shall constitute the Confidential
Information of both Parties.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

(b)    Permitted Disclosures. Each Party may disclose Confidential Information
of the other Party as follows: (i) to its Affiliates, subcontractors, Third
Party licensors under an upstream license, and their respective officers,
directors, members, employees, agents and outside advisors (each, a
“Representative”) who reasonably need to know such information for exercising
such Party’s rights or performing such Party’s obligations under this Agreement
and the Ancillary Agreements; (ii) the European Commission or any other
Regulatory Authorities and/or their agents or trustees in connection with any
review or other measures taken with respect to the GSK Transactions; (iii) to
Regulatory Authorities to facilitate obtaining and maintaining the Regulatory
Approvals for the conduct of clinical trials; (iv) to antitrust and competition
law regulatory agencies and authorities in connection with the approval process
for the Contemplated Transactions; (v) subject to any obligation set out in
Section 2.1, to any Third Party in connection with the potential sale or license
of rights related to a compound (i.e., whether Encorafenib or a Novartis
Compound) owned or controlled by such Party and (vi) to any Third Parties if
required by Applicable Law, subject to Section 7.4(d). Prior to disclosing any
Confidential Information of the other Party to any Representative or Third
Party, the receiving Party will inform such Person of the proprietary nature of
the Confidential Information and will require such Person to agree to be bound
by obligations of confidentiality and non-use no less restrictive than the
requirements of this Section 7.4. Each Party agrees to be responsible for any
breach of these confidentiality obligations by its Representatives and any Third
Parties to whom it discloses Confidential Information of the other Party. Either
Party may disclose the existence of this Agreement and the terms and conditions
hereof, without the prior written consent of the other Party, as may be required
by Applicable Law (including the disclosure requirements of the United States
Securities and Exchange Commission (“SEC”), NYSE or any other stock exchange or
NASDAQ), in which case the Party seeking to disclose the information shall give
the other Party reasonable advance notice and the right to review and comment on
any such disclosure (including any proposed filing of this Agreement with the
SEC or equivalent governing body outside of the United States) and shall seek
confidential treatment of such Confidential Information to the extent possible
under Applicable Law.
(c)    Use. Confidential Information of the other Party shall not be used by a
receiving Party except to the extent necessary to exercise the receiving Party’s
rights or perform its obligations under this Agreement and the Ancillary
Agreements, without first obtaining the other Party’s prior written consent to
such use.
(d)    Required Disclosures. In the event that either Party is required by
Applicable Law or by judicial or administrative process to disclose any part of
the other Party’s Confidential Information, such Party shall (i) promptly notify
the other Party of each such requirement and identify the documents so required
thereby, with a view to permitting the other Party to seek an appropriate
protective order or other remedy and/or waive compliance by the first Party with
the provisions of this Section 7.4, (ii) consult with the other Party on the
advisability of taking legally available steps to resist or narrow the scope of
such requirement, (iii) assist the other Party in seeking a protective order or
equivalent and (iv) comply with any applicable protective order or equivalent.
If, in the absence of such a protective order or such a waiver by the other
Party of the provisions of this Section 7.4, the

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

first Party is nonetheless required by Applicable Law to disclose any part of
the other Party’s Confidential Information, the first Party may disclose such of
the other Party’s Confidential Information without liability under this
Agreement, except that the first Party shall (x) furnish only that portion of
the other Party’s Confidential Information which is legally required and (y) use
its best efforts to obtain an order or other reliable assurances that
confidential treatment will be accorded to the portion of such Confidential
Information so required to be disclosed.
(e)    Encorafenib Information. Notwithstanding anything herein to the contrary,
(i) prior to the Effective Date, all Confidential Information to the extent
related to Encorafenib (“Encorafenib Information”) shall constitute the
Confidential Information of Novartis, and (ii) after the Effective Date, such
Encorafenib Information shall constitute Confidential Information of Array,
provided, that to the extent such Encorafenib Information relates to a Novartis
Compound studied in combination with Encorafenib, then Novartis may use those
portions of such information in connection with the Development, Manufacture and
Commercialization of any such Novartis Compound.
(f)    Firewall. Promptly after the Effective Date, Novartis shall establish
effective firewalls or enter into individual confidentiality agreements with
employees so that [*].
Section 7.5    Pharmacovigilance. Within [*], the Parties shall negotiate in
good faith, and enter into, a pharmacovigilance agreement effective as of the
Effective Date.
Section 7.6    Change of Product and Service Recipient. From and after the
Effective Date, upon reasonable advance written notice from Array to Novartis,
Novartis shall provide to Array’s designee (including the Suitable Partner) in
lieu of to Array any or all of the access, information, documents, rights,
deliverables, products and/or services to be provided from Novartis to Array
under any of the Ancillary Agreements.
Section 7.7    Certain Matters Relating to the FTC Decision and Order and EC
Remedy Decisions.
(a)    The Parties hereby agree and acknowledge that the terms and provisions of
the Final FTC Decision and Order and any final commitments adopted by the EC in
the context of EC Remedy Decisions shall govern this Agreement and the terms and
provisions thereof that pertain to this Agreement are hereby deemed incorporated
by reference into this Agreement. Notwithstanding the application of the
foregoing, the Parties hereby agree that to the extent that any terms or
provisions of this Agreement do not conflict with the Final FTC Decision and
Order or EC Remedy Decisions, as applicable, but confer greater rights or
benefits to Array, or more greatly obligate Novartis, than the corresponding
terms or provisions of the Final FTC Decision and Order, EC Remedy Decisions, as
applicable, then the terms or provisions of this Agreement shall control the
rights and obligations of the Parties.
(b)    To the extent that any term or provision of this Agreement conflicts with
any directly corresponding term or provision of the Final FTC Decision and
Order, the final commitments adopted by the EC in the context of the EC Remedy
Decisions, the Parties hereby

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

agree that the terms or provisions of the Final FTC Decision and Order or the
final commitments adopted by the EC in the context of the EC Remedy Decisions,
shall control the rights and obligations of the Parties.
(c)    If at any time prior to the Final FTC Decision and Order becoming
effective, the FTC Director of the Bureau of Competition, or the person acting
in that capacity, notifies Novartis and Array that Array is not an acceptable
acquirer of the assets being transferred to Array pursuant to this Agreement,
then each of Novartis and Array shall have the right immediately to rescind this
Agreement and the Ancillary Agreements, and the termination provisions of this
Agreement shall be applicable as if a termination of this Agreement has
occurred, provided, however, that the right to rescind shall not be available to
any party that has failed to fulfill its obligations under Section 7.1 of this
Agreement.
(d)    If the EC does not adopt the EC Remedy Decisions by the expiration of its
phase 1 review, then Novartis shall have the right immediately to rescind this
Agreement and the Ancillary Agreements, and the termination provisions of this
Agreement shall be applicable as if a termination of this Agreement has
occurred, provided, however, that the right to rescind shall not be available to
Novartis if Novartis has failed to fulfill its obligations under Section 7.1 of
this Agreement.
(e)    If at any time prior to or following adoption of the EC Remedies
Decisions, the head of the case team of the European Commission assigned to
review the GSK Transactions notifies Novartis and Array that Array is not an
suitable acquirer of the assets being transferred to Array pursuant to this
Agreement, then each of Novartis and Array shall have the right immediately to
rescind this Agreement and the Ancillary Agreements, and the termination
provisions of this Agreement shall be applicable as if a termination of this
Agreement has occurred; provided, however, that the right to rescind this
Agreement shall not be available to any party that has failed to fulfill its
obligations under Section 7.1 of this Agreement.
(f)    If at any time prior to the Final FTC Decisions and Order becoming
effective, the FTC notifies Novartis that this Agreement is not an acceptable
manner of divestiture, Novartis and Array shall reasonably seek to modify this
Agreement as may be necessary to satisfy the FTC.
(g)    If at any time prior to the adoption of the EC Remedy Decisions, the EC
notifies Novartis that this Agreement is not an acceptable manner of
divestiture, Novartis and Array shall reasonably seek to modify this Agreement
as may be necessary to satisfy the EC.
(h)    If at any time prior to the adoption of a final decision any other
Governmental Entity in [*] notifies Novartis that this Agreement is not an
acceptable manner of divestiture, Novartis and Array shall reasonably seek to
modify this Agreement as may be necessary to satisfy the relevant Governmental
Entity.
ARTICLE VIII    
TERMINATION, AMENDMENT AND WAIVER

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Section 8.1    Termination.
(a)    Notwithstanding anything to the contrary herein, this Agreement may be
terminated and the Contemplated Transactions abandoned at any time prior to the
Effective Date:
(i)
by mutual written consent of Novartis and Array; or

(ii)
by either Novartis or Array, if the GSK Transactions are terminated without the
consummation thereof.

(b)    In the event of termination by Novartis or Array pursuant to this Section
8.1, written notice thereof will forthwith be given to the other Party and the
Contemplated Transactions will be terminated, without further action by any
Party. Upon termination:
(i)
Array will return all documents and other material received from Novartis, its
Affiliates or representatives relating to Encorafenib and the Transferred Assets
and to the Contemplated Transactions, whether so obtained before or after the
execution of this Agreement, to Novartis;

(ii)
all confidential information received by Array with respect to Novartis, its
Affiliates, Encorafenib or the Transferred Assets will be treated in accordance
with the Confidentiality Agreement, which subject to Section 10.7, which will
remain in full force and effect notwithstanding the termination of this
Agreement; and

(iii)
this Agreement shall terminate and there shall be no liability of any Party to
any other Party; provided, that, (x) nothing herein will relieve or release
either Party from liability arising from any breach by such Party of this
Agreement prior to the date of termination and (y) Section 6.1, Section 7.3,
Article VIII and Article X shall survive such termination.

Section 8.2    Amendments and Waivers. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the Parties. By an
instrument in writing, Array or Novartis may waive compliance by the other Party
with any term or provision hereof that such other Party was or is obligated to
comply with or perform.
ARTICLE IX    
INDEMNIFICATION
Section 9.1    Indemnification by Array.
(a)    From and after the Effective Date, Array shall indemnify and hold
Novartis and its Affiliates, and their respective officers, directors,
employees, contractors,

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

agents and assigns, harmless from and against any Losses incurred by Novartis or
any of the foregoing persons arising or resulting from:
(i)
the negligence or willful misconduct of Array or any of its Affiliates,
contractors or agents;

(ii)
the Assumed Liabilities;

(iii)
the breach of any of the covenants or agreements made by Array to Novartis under
this Agreement or the Ancillary Agreements; or

(iv)
the breach of any of the representations or warranties made by Array to Novartis
under this Agreement or the Ancillary Agreements.

(b)    Array shall only be obliged to so indemnify and hold Novartis harmless to
the extent that such Losses do not arise from Novartis’s or its Affiliates’
breach of this Agreement, or the negligence or willful misconduct of Novartis or
its Affiliates or relate to Excluded Liabilities.
Section 9.2    Indemnification by Novartis.
(a)    From and after the Effective Date, Novartis shall indemnify and hold
Array and its Affiliates, and their respective officers, directors, employees,
contractors, agents and assigns, harmless from and against any Losses incurred
by Array or any of the foregoing persons arising or resulting from:
(i)
the negligence or willful misconduct of Novartis or any of its Affiliates,
contractors or agents;

(ii)
the Excluded Liabilities;

(iii)
the breach of any of the covenants or agreements made by Novartis to Array under
this Agreement or the Ancillary Agreements; or

(iv)
the breach of any of the representations or warranties made by Novartis to Array
under this Agreement or the Ancillary Agreements.

(b)    Novartis shall only be obliged to so indemnify and hold Array harmless to
the extent that such Losses do not arise from Array’ or its Affiliates’ breach
of this Agreement, or the negligence or willful misconduct of Array or its
Affiliates or relate to Assumed Liabilities.
(c)    Notwithstanding the foregoing, the obligation by Novartis to indemnify
and hold harmless Array and its Affiliates, and their respective officers,
directors, employees, contractors, agents and assigns, contained in this Section
9.2 shall be subject to the following limitations:  (i)  [*]; and (ii) [*]

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Section 9.3    Indemnification Procedure.
(a)    A Party or any of its Affiliates seeking indemnification hereunder
(“Indemnified Party”) shall notify the other Party (“Indemnifying Party”) in
writing reasonably promptly after the assertion against the Indemnified Party of
any claim or allegation, including by a Third Party (“Third Party Claim”) in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder, but the failure or delay so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of any obligation or
liability that it may have to the Indemnified Party except to the extent that
the Indemnifying Party demonstrates that its ability to defend or resolve such
claim is adversely affected thereby.
(b)    Subject to the provisions of Section 9.3(d) below, the Indemnifying Party
shall have the right, upon written notice given to the Indemnified Party within
thirty (30) days after receipt of the notice from the Indemnified Party of any
Third Party Claim to assume the defense and handling of such Third Party Claim,
at the Indemnifying Party’s sole expense, in which case the provisions of
Section 9.3(c) below shall govern.
(c)    The Indemnifying Party shall select counsel reasonably acceptable to the
Indemnified Party in connection with conducting the defense and handling of such
Third Party Claim, and the Indemnifying Party shall defend or handle the same in
consultation with the Indemnified Party, and shall keep the Indemnified Party
timely apprised of the status of such Third Party Claim. The Indemnifying Party
shall not, without the prior written consent of the Indemnified Party, agree to
a settlement of any Third Party Claim which could lead to liability or create
any financial or other obligation on the part of the Indemnified Party for which
the Indemnified Party is not entitled to indemnification hereunder, or would
involve any admission of wrongdoing on the part of the Indemnified Party. The
Indemnified Party shall cooperate with the Indemnifying Party, at the request
and expense of the Indemnifying Party, and shall be entitled to participate in
the defense and handling of such Third Party Claim with its own counsel and at
its own expense.
(d)    Notwithstanding the provisions of Section 9.3(c), in the event (i) the
Indemnifying Party fails to conduct the defense and handling of any Third Party
Claim in good faith after having assumed such, or (ii) the Indemnifying Party
does not give written notice to the Indemnified Party, within thirty (30) days
after receipt of the notice from the Indemnified Party of any Third Party Claim,
of the Indemnifying Party’s election to assume the defense and handling of such
Third Party Claim, then the Indemnified Party may, at the Indemnifying Party’s
expense, select counsel reasonably acceptable to the Indemnifying Party in
connection with conducting the defense and handling of such Third Party Claim
and defend or handle such Third Party Claim in such manner as it may deem
appropriate, provided, however, that the Indemnified Party shall keep the
Indemnifying Party timely apprised of the status of such Third Party Claim and
shall not settle such Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. If the
Indemnified Party defends or handles such Third Party Claim, the Indemnifying
Party shall cooperate with the Indemnified Party, at the Indemnified Party’s
request but at no

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

expense to the Indemnified Party, and shall be entitled to participate in the
defense and handling of such Third Party Claim with its own counsel and at its
own expense.
(e)    No Party shall seek or be entitled to indemnification pursuant to this
Article IX for any Losses arising from a breach of a representation, warranty,
covenant or agreement that as of the date hereof such Party had Knowledge was
inaccurate or incapable of being fulfilled at the Effective Date.
Section 9.4    Special, Indirect and Other Losses. EXCEPT TO THE EXTENT (A)
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT; OR
(B) ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM
FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER ARTICLE IX, NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY (X) FOR ANY PUNITIVE OR INCIDENTAL DAMAGES, OR (Y) FOR
ANY CONSEQUENTIAL, INDIRECT, EXEMPLARY OR SPECIAL DAMAGES, LOST PROFITS, LOST
REVENUE OR OPPORTUNITY COSTS (INCLUDING WHERE CALCULATED BY USING OR TAKING INTO
ACCOUNT ANY MULTIPLE OF EARNINGS, CASH FLOW, REVENUE OR OTHER SIMILAR MEASURE);
[*]
Section 9.5    No Exclusion. Neither Party excludes any liability for death or
personal injury caused by its negligence or that of its employees, agents or
sub-contractors.
ARTICLE X    
GENERAL PROVISIONS
Section 10.1    Expenses. Except as otherwise specified herein or in the
Ancillary Agreements, all costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with the
drafting, negotiation, execution, review or performance of this Agreement, the
Ancillary Agreements and the Contemplated Transactions will be paid by the Party
incurring such costs and expenses, whether or not the Contemplated Transactions
will have occurred.
Section 10.2    Further Assurances and Actions. Each of the Parties, upon the
request of the other Party, whether before, on or after the Effective Date and
without further consideration, will do, execute, acknowledge and deliver or
cause to be done, executed, acknowledged or delivered all such further acts,
deeds, documents, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to effect the Contemplated
Transactions. Novartis and Array agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be reasonably necessary in order to consummate or implement
expeditiously the Contemplated Transactions.
Section 10.3    Notices. In addition to any other specific procedures for
notification required herein, all notices, demands, requests and other
communications made hereunder shall be in writing and shall be given by personal
delivery, by nationally recognized overnight courier (with charges prepaid), and
shall be deemed to have been given or made (a) if personally delivered, on the
day of such delivery; or (b) if sent by overnight courier, three (3) days

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

following the date deposited with such overnight courier service, in each case,
pending the designation of another address, addressed as follows:
If to Array:
Array BioPharma Inc.
3200 Walnut Street
Boulder, CO 80301
USA
Attention: General Counsel


If to Novartis:
Novartis Pharma AG
Lichtstrasse 35
CH - 4056 Basel
Switzerland
Attention: General Counsel
Section 10.4    Headings. The headings of the Sections and Articles of this
Agreement are for reference purposes only, are not part of this Agreement, and
shall not in any way affect the meaning or interpretation of this Agreement.
Section 10.5    Severability. If and to the extent that any court of competent
jurisdiction holds any provision (or any part thereof) of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity or
enforceability of the remainder of this Agreement, and the invalid or
unenforceable provision shall be fully severed from this Agreement and there
shall automatically be added in lieu thereof a provision as similar in terms and
intent to such severed provision as may be legal, valid and enforceable.
Section 10.6    Counterparts. This Agreement may be executed in one or more
counterparts, and delivered by electronic or other means, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.
Section 10.7    Entire Agreement. This Agreement, including the Exhibits, which
are incorporated by reference herein, and the Ancillary Agreements, including
the exhibits attached thereto, represent the entire understanding and agreement
between the Parties with respect to the subject matter hereof, and supersede all
prior and contemporaneous agreements and understandings between the Parties with
respect to such subject matter. All provisions contained in any Exhibit
delivered by or on behalf of the Parties, or in connection with the Contemplated
Transactions, are an integral part of this Agreement. In the event of any
conflict between the terms of this Agreement and the terms of any Exhibit, the
terms of this Agreement shall control and prevail. For the avoidance of doubt
and except as set forth in Section 8.1(b), the Confidentiality Agreement shall
be replaced and superseded in its entirety by the terms and conditions set forth
in Section 7.4 and this Agreement shall govern with regard to any Confidential
Information disclosed by the Parties.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Section 10.8    Governing Law. This Agreement (including any claim or
controversy arising out of or relating to this Agreement) shall be governed by
the law of the State of New York without regard to conflict of law principles
that would result in the application of any Applicable Law other than the laws
of the State of New York.
Section 10.9    Dispute Resolution.
(a)    Subject to Section 10.10, in the event of a dispute with regard to the
interpretation, breach or alleged breach of this Agreement or any Ancillary
Agreement, the Parties shall refer such dispute to the Transition Committee for
discussion and resolution.  If the Transition Committee is unable to resolve
such a dispute within thirty (30) days of the dispute being referred to them,
then either Party may require that the Parties forward the matter to the chief
executive officer of Array and the President of the Novartis Oncology Business
Unit, who shall attempt in good faith to resolve such dispute.  If such officers
cannot resolve such dispute within thirty (30) days of the matter being referred
to them, either Party shall be free to initiate the arbitration proceedings
outlined in Section 10.9(b).
(b)    Any unresolved disputes between the Parties shall be resolved by final
and binding arbitration.  Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. 
Arbitration shall be held in New York, New York, according to the commercial
rules of the International Chamber of Commerce (“ICC”).  The arbitration shall
be conducted by a panel of three (3) arbitrators. Each Party shall, within
thirty (30) days after the institution of the arbitration proceedings, appoint
an arbitrator, and such arbitrator shall together, within thirty (30) days,
select a third (3rd) arbitrator as the chairman of the arbitration panel. Each
arbitrator shall be conflict-free and have significant experience in the
pharmaceutical research and development business.  If the two (2) initial
arbitrators are unable to select a third (3rd) arbitrator within such thirty
(30) day period, the third (3rd) arbitrator shall be appointed in accordance
with ICC rules.  The arbitrators shall render their opinion within thirty (30)
days of the final arbitration hearing.  No arbitrator (nor the panel of
arbitrators) shall have the power to award punitive damages under this Agreement
and such award is expressly prohibited.  Decisions of the panel of arbitrators
shall be based on the application of New York law, without regarding for its
conflicts of law principals, and, absent manifest error, shall be final and
binding on the Parties.  Judgment on the award so rendered may be entered in any
court of competent jurisdiction.
(c)    Nothing in this Section 10.9 shall preclude a Party from seeking and
obtaining in a court of competent jurisdiction injunctive or equitable relief to
preserve the status quo or prevent immediate harm to the Party.
(d)    Notwithstanding anything herein to the contrary, the Parties shall not
seek, directly or indirectly, pursuant to this Section 10.9 or any dispute
resolution mechanism contained in an Ancillary Agreement, a decision the result
of which would be inconsistent with the terms of the Final FTC Decision and
Order or the EC Remedy Decisions or the remedial purposes thereof.

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 

Section 10.10    Specific Performance. The Parties agree that irreparable damage
would occur in the event any provision hereof were not performed in accordance
with the terms hereof and that the Parties will be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or in
equity without the necessity of demonstrating the inadequacy of monetary damages
and without the posting of a bond.
Section 10.11    Binding Effect; Assignment. This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective successors and
permitted assigns. Each Party agrees that its rights and obligations under this
Agreement may not be transferred or assigned, directly or indirectly, to any
Person without the prior written consent of the other Parties; provided,
however, that each Party may transfer or assign this Agreement (a) to an
Affiliate (for so long as such Person remains an Affiliate) or (b) to any Third
Party that purchases or otherwise receives all or substantially all of the
assets owned or controlled by such Party to which this Agreement relates
(whether by merger, consolidation, stock sale, asset sale or otherwise);
provided, further, that any assignment of this Agreement to any Person may not
interfere, delay or undermine the implementation of the EC Commitments.
[signature page follows]


IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective representatives thereunto duly authorized, all as of the date first
written above.
NOVARTIS PHARMA AG
 
 
 
By:
/s/ ROY PAPATHEODOROU
 
Name: ROY PAPATHEODOROU
 
Title: AS ATTORNEY
 
 
 
By:
/s/ J H EMERY
 
Name: J H EMERY
 
Title: AS ATTORNEY
 
 
 
ARRAY BIOPHARMA INC.
 
 
 
By:
/s/ John Moore
 
Name: John Moore
 
Title: General Counsel










[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------

 



EXHIBIT A


LIST OF CLINICAL TRIALS


1.
[*]

a.
[*]

b.
[*]

c.
[*]

d.
[*]

e.
[*]



2.
[*]

 
3.
[*]
















 
 
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------






EXHIBIT B


FINAL FTC DECISION AND ORDER


[To be appended when final]











 
 
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------






EXHIBIT C


PRESS RELEASE


[To be appended when final]















 
 
[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.


 
 